                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA                    )
                                            )
               v.                           )   No. 2:18 CR 133
                                            )
TERRANCE HENDERSON                          )

                       ACCEPTANCE OF PLEA OF GUILTY AND
                               ADJUDICATION

         Pursuant to the Report and Recommendation of the United States Magistrate

Judge (DE # 5), to which the defendant has not objected, and subject to this court’s

consideration of the Plea Agreement pursuant to FED. R. CRIM. P. 11(c)(3), the Magistrate

Judge’s findings are now ADOPTED, defendant’s plea of guilty to the offenses charged

in Count 1 and 2 of the Information is now hereby ACCEPTED, and defendant is

ADJUDGED GUILTY of those offenses. A sentencing date will be set under separate

order.

                                            SO ORDERED.

         Date: February 6, 2019

                                            s/James T. Moody
                                            JUDGE JAMES T. MOODY
                                            UNITED STATES DISTRICT COURT
